Exhibit 99 ITEM 6. Selected Financial Data On May 7, 2010, we elected to apply retrospectively to prior periods presented in our current financial statements the new accounting standard on variable interest entity ("VIE") consolidation.Consistent with this election, we are republishing herein "Item6.Selected Financial Data" ("Item6") from our Annual Report on Form 10-Kfor the year ended December31,2009 ("2009 Form 10-K Report") to present the financial information in Item6 as it would have appeared at publication had we applied the new accounting standard on VIE consolidation.We have not updated Item6 herein to reflect events occurring after we filed our 2009 Form 10-K Report on February25,2010.See Note 1 of the Notes to the Financial Statements herein for further information. The following table sets forth selected financial data for each of the last five years (dollar amounts in millions, except for per share amounts). SUMMARY OF OPERATIONS Total Company Sales and revenues $ Income/(Loss) before income taxes $ $ ) $ ) $ ) $ Provision for/(Benefit from) income taxes ) Income/(Loss) from continuing operations ) ) ) Income/(Loss) from discontinued operations 5 9 41 16 62 Income/(Loss) before cumulative effects of changes in accounting principles ) ) ) Cumulative effects of changes in accounting principles — — — (7
